Citation Nr: 0933467	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  06-24 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
trauma, including headaches.

2.  Entitlement to service connection for a low back 
disorder, including spinal stenosis (claimed as back trauma 
with pain, loss of bowel control, and difficulty sleeping).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1945 to 
October 1948 and from October 1949 to November 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Phoenix, Arizona.  The issues before the 
Board today were remanded in June 2008 for further 
evidentiary and procedural development.  As discussed below, 
the Board finds that there was substantial compliance with 
its remand; thus, it may proceed with a decision at this 
time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law 
Judge in April 2008; a transcript of that hearing is 
associated with the claims folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent evidence does not show that the Veteran has 
any current residuals of an in-service head trauma.  

2.  The Veteran did not sustain a back injury as a result of 
an in-service plane crash, but, rather, had an incident of 
acute lumbosacral strain in service; he did not experience 
chronic symptoms of a low back disorder during service.

3.  Degenerative joint disease of the low back did not 
manifest to a compensable degree within a year after service 
separation.

4.  Low back symptomatology was not continuous after service 
separation.

5.  The Veteran's currently diagnosed low back disorder is 
not related by competent medical evidence to any incident 
during service.


CONCLUSIONS OF LAW

1.  Residuals of a head trauma, including headaches, were not 
incurred in or aggravated by the Veteran's active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  A low back disorder, including spinal stenosis, was not 
incurred in or aggravated by the Veteran's active military 
service, nor may it be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23,353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini, effective May 30, 2008).  Thus, any 
error related to this element is harmless.  However, although 
this notice is no longer required, the Board observes that 
the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim decided herein.  A June 2004 letter expressly told him 
to provide any relevant evidence in his possession.  See 
Pelegrini, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in June 2004 and March 2006 satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, these letters advised the Veteran 
what information and evidence was needed to substantiate the 
claims decided herein, including what information and 
evidence was needed to establish a disability rating and an 
effective date should service connection be awarded.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  They 
also requested that he provide enough information for the RO 
to request records from any sources of information and 
evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  

The June 2004 letter was sent to the Veteran prior to the 
September 2004  rating decision.  The VCAA notice with 
respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini, 18 Vet. App. at 120.  The 
VCAA notice in accordance with Dingess, however, was sent 
after the initial adjudication of the Veteran's claims.  
Nevertheless, the Board finds this error nonprejudicial to 
the Veteran because after this notice was provided the case 
was readjudicated and a May 2006 statement of the case was 
provided to the Veteran.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of 
the Veteran's claims and providing a VA examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2008).  
In this regard, the Veteran's service treatment records are 
associated with the claims folder, as well as all relevant VA 
and non-VA treatment records.  The Veteran was provided 
numerous opportunities to submit additional evidence or 
information regarding pertinent treatment records.  Such 
opportunities included at least one specific request for 
information or evidence regarding treatment received from 
Drs. Green and Brown.  See, e.g., Development Letter dated 
July 30, 2008.  However, the Veteran did not provide the VA 
with any information sufficient for it to request records 
from Drs. Green and Brown.  He also did not identify any 
additional relevant, outstanding records that need to be 
obtained before deciding his claims nor did he provide 
information sufficient for VA to request additional records.  
Under these circumstances, the Board is satisfied that all 
relevant treatment records have been obtained.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not 
a one-way street).

The Veteran was afforded a VA examination during this appeal 
for the specific purpose of obtaining an opinion as to the 
etiology of his claimed spinal stenosis.  The February 2009 
VA examination report clearly reflects that the examiner 
conducted a review of the Veteran's claims file; an oral 
history and physical examination were also completed.  
Following the above, the examiner provided a diagnosis for 
the Veteran's lumbar spine and then an opinion as to the 
likelihood of his lumbar spine disorder being related to 
military service.  As discussed in more detail below, this 
opinion is supported by a rationale that is based in the 
current lay and medical evidence of record.  As such, the 
Board finds that the Veteran was provided with an examination 
that is adequate for rating purposes.  See Barr v. Nicholson, 
21 Vet. App. 303, 311 (2007) (VA must ensure that any VA 
examination undertaken during an appeal is adequate for 
rating purposes).  

As for the Veteran's claimed residuals of a head trauma, a VA 
examination was not provided in conjunction with this claim.  
VA has a duty to provide a VA examination when the record 
lacks evidence to decide a veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, and (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2008).  As discussed 
further below, despite evidence of an in-service head 
laceration, the medical evidence does not establish that the 
Veteran has any current residuals of a head trauma.  In the 
absence of any competent evidence of a current disability, 
the first McLendon requirement has not been met.  VA is 
therefore not required to provide him with a VA examination 
in conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The Veteran reports that he was involved in a plane crash 
during service in which he was the pilot.  The plane crash 
reportedly resulted in a head injury and a back injury.  The 
appellant contends that as a result of this incident he 
suffers from a chronic back disorder and headaches, both of 
which have been present since the accident.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I. Residuals of a Head Trauma

The Veteran testified in April 2008 that he suffers from 
residuals of a head trauma related to an in-service plane 
crash.  He indicated that this accident resulted in him 
"split[ting] the top of [his] head open," and that ever 
since the plane crash he has had difficulty with his memory 
and constant headaches.  See Hearing Transcript, pp. 7-10.  

The Veteran's service treatment records show that he was 
treated for a laceration of the forehead as a result of a 
June 1951 plane crash during service; however, no chronic 
head injury or residuals was diagnosed.  Interestingly, the 
Veteran's service treatment records dated prior to the June 
1951 plane crash indicate that he was seen on multiple 
occasions for complaints of instantaneous, sharp, shooting 
pains in his temples which travel down to his shoulder.  
These complaints were eventually evaluated by a neurologist, 
but no neurologic basis for his complaints was found.  See 
Neurology Clinic Note dated February 21, 1951.  

The Board acknowledges that the Veteran incurred some injury 
to his head during the June 1951 plane crash (as evidenced by 
a laceration of the forehead).  However, there is no 
competent medical evidence of any chronic residuals during 
service.  Therefore, the Board must consider whether the 
Veteran has any current residuals which are attributable to 
an in-service head trauma.  See 38 C.F.R. § 3.303(d).  
After reviewing the medical and lay evidence of record, the 
Board finds that the post-service medical evidence fails to 
demonstrate that the Veteran has been diagnosed with any 
residuals of an in-service head trauma.  In this regard, the 
Board does not conclude that the Veteran does not suffer from 
headaches or memory problems, including amnesia for the 
events of his in-service plane crash.  Rather, the competent 
evidence of record does not show that such problems are 
attributable to an in-service head trauma.  Instead, they are 
attributable to psychiatric disorders for which he is already 
service-connected.

The Veteran was evaluated by a VA neuropsychiatrist shortly 
after service separation for his complaints of sharp pain 
travelling from his temples to his shoulders.  See VA 
Neuropsychiatric Examination Report dated in October 1953.  
At that time, he reported that the episodes occurred 
approximately once a week and were followed by dull 
headaches; he also noted a history of amnesia for six days 
following his in-service plane crash with residual difficulty 
concentrating.  Following a review of the Veteran's service 
treatment records and a physical examination and interview, 
it was the examiner's conclusion that the Veteran's 
headaches, amnesia, and travelling pain existed on a purely 
emotional basis.  In other words, there was no physical basis 
for his complaints.  The diagnosis provided was 
psychoneurosis anxiety reaction, chronic, moderate.  
Thereafter, the Veteran was awarded service connection for an 
anxiety reaction.  See RO Rating Decision dated November 13, 
1953.  

More recent treatment records show that the Veteran was 
evaluated by a VA neuropsychiatrist in October 2006 for 
complaints of having some word finding difficulties, chronic 
headaches, and amnesia for his plane crash.  See VA 
Neuropsychiatry Note dated October 18, 2006.  The examining 
neuropsychiatrist noted that there were no specific focal 
findings observed that might be specifically attributed to a 
traumatic brain injury and that results of the evaluation 
suggested that the Veteran had made an excellent recovery 
from his in-service head trauma.  In addition to a lack of 
evidence of focal impairment, there was no indication of 
findings consistent with any cognitive or neurodegenerative 
disorder.  The only findings made related to symptoms that 
might be consistent with PTSD and/or depression.  See id.  
The Veteran's remaining treatment records are silent for any 
findings related to residuals of a head injury.  

The Board acknowledges the Veteran's lay assertions that he 
has residuals of his in-service head trauma.  However, as a 
lay person, he is not competent to provide evidence regarding 
a diagnosis or etiology of a disease.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In this case, the competent evidence 
of record clearly shows that the Veteran's complained of 
headaches, concentration problems, memory issues, and 
travelling head pains have been attributed to psychiatric 
disorders for which he is already service-connected.  See, 
e.g., RO Rating Decision dated December 20, 2001 (service 
connection in effect for "depression as secondary to pain 
syndrome, formerly rated as anxiety reaction).  

Absent competent evidence that the Veteran has any current 
residuals of a head trauma, service connection cannot be 
granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection); Brammer v. Derwinski, 3 Vet. App. 223 
(1992) (in the absence of proof of a present disability, 
there can be no valid claim for service connection as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability).  The Veteran's claim must therefore be denied.

II. Low Back Disorder

As noted above, the Veteran contends that he developed a back 
disorder as a result of his in-service plane crash.  He 
testified in April 2008 that he has experienced constant back 
pain since the accident.  See Hearing Transcript, p. 3.  A 
review of the post-service medical evidence reveals that he 
has been diagnosed as having degenerative disc and joint 
disease of the lumbosacral spine with spinal canal stenosis 
at L2-3 and L3-4 and post-operative changes at L4-5.  

The Veteran's service treatment records, including clinical 
records related to the plane crash, are silent for low back 
complaints with the exception of one sick call record.  In 
August 1951, the Veteran complained of aching in lower lumbar 
area after lifting heavy objects.  See Sick Call Record dated 
August 22, 1951.  The diagnosis noted on his "Individual 
Medical Record of Outpatient Treatment" was "lumbosacral 
strain, acute."  The Veteran's service separation 
examination shows a normal clinical evaluation of the spine; 
no defects or diseases were noted, nor is any history of low 
back pain reported.  See Separation Examination Report dated 
November 24, 1952.  

Post-service, the Veteran was evaluated by VA for pension 
purposes in September 1953.  The examination report reflects 
that the Veteran complained of vague back problems.  Clinical 
examination, however, was negative for any findings.  
Thereafter, the first contemporaneous evidence of treatment 
for back complaints is a June 1986 private treatment record 
which indicates that the Veteran reported on/off low back 
pain.  See Dr. F.S.Y. Treatment Record dated June 11, 1986.  
Initial evaluation suggested degenerative or traumatic 
changes in the lumbosacral area; x-rays revealed a slight 
narrowing between the L4 and L5 vertebrae.  Dr. F.S.Y. 
Treatment Records dated June 19, 1986, and June 26, 1986.  
Subsequent treatment records show complaints of low back pain 
radiating into the groin and thigh beginning in approximately 
1994.  An MRI study showed post-operative changes at L4-5 and 
a diffusely bulging disc at L3-4 resulting in mild to 
moderate spinal stenosis.  See VA MRI Study dated November 3, 
1995.  Low back pain complaints continue through the present 
day treatment record.  

Degenerative joint disease (or arthritis) of the spine may be 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2008).  In the present case, the first 
competent medical evidence of any degenerative changes in the 
Veteran's spine is 1986, more than thirty years after service 
separation.  Thus, service connection for this disorder may 
not be awarded on a presumptive basis.  See id.  

Initially, the Board observes that the Veteran, while 
competent to report that he incurred a back injury and 
experienced constant back pain during service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994), is not competent to state 
that he had a chronic diagnosed back disorder such as 
degenerative disc disease, degenerative joint disease, or 
spinal canal stenosis during service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Also, the absence of any 
competent medical evidence of a chronic back disorder weighs 
significantly against his claim that he has a current back 
disorder that is related to an in-service back injury.  See 
38 C.F.R. § 3.303(a).  

As for the Veteran's lay statements regarding an in-service 
back injury and continuity of back pain since service, such 
evidence, while competent, is still subject to a 
determination as to its credibility and probative value.  See 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  In the 
present case, the Board notes that the Veteran testified that 
he attributes his back pain to the in-service plane crash.  
However, a review of the extensive clinical records 
associated with his two hospital admissions related to the 
plane crash, including nursing notes, fails to show that he 
complained of low back pain at the time of the accident or in 
the following weeks.  When he did finally complain of low 
back pain, it was in regards to a lifting incident, and not 
as a residual complaint from the plane crash.  Moreover, it 
was deemed an "acute" injury rather than a chronic injury 
or disorder.  

In its assessment of lay evidence, the Board may weigh the 
absence of contemporaneous medical evidence against a 
Veteran's lay assertions of in-service injury and/or 
complaints.  Pond v. West, 12 Vet. App. 341, 346 (1999).  In 
this case, there is an absence of contemporaneous treatment 
for chronic back complaints during service.  The Veteran's 
separation examination report is also negative for any 
complaints or clinical findings related to the back.  And 
while the Veteran did complain of vague back problems shortly 
after service in May 1953, there were no corresponding 
clinical findings or evidence of contemporaneous treatment.  
In fact, with the exception of the one complaint in 1953, 
there is an absence of any contemporaneous evidence of 
complaints for more than thirty years after service 
separation.  The Board is of the opinion that this lack of 
affirmative treatment evidence during and immediately post-
service weighs against the credibility of the Veteran's lay 
testimony that he injured his back during service with 
resultant chronic pain.  See id.; but see Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) (the Board cannot 
determine that lay evidence of onset in service lacks 
credibility merely because it is unaccompanied by 
contemporaneous service medical evidence).  

Moreover, the Board finds that internal inconsistencies exist 
throughout the record which further cast doubt on the 
credibility of the Veteran's account of an in-service back 
injury with continuity of pain since service.  See Caluza v. 
Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 
F.3d. 604 (Fed. Cir. 1996) (in evaluating the evidence of 
record, and weighing the credibility of the appellant's lay 
statements, VA may consider interest, bias, inconsistent 
statements, bad character, internal inconsistency, facial 
plausibility, self interest, consistency with other evidence 
of record, malingering, desire for monetary gain, and 
demeanor of the witness).  

First, the lay statements noted in the Veteran's 
contemporaneous service treatment records make no mention of 
any low back problems.  Rather, his records clearly show that 
his major complaints at the time of the plane crash were 
chest and leg pain.  Lay statements made when medical 
treatment was being rendered may be afforded greater 
probative value than statements made in conjunction with a 
claim for compensation.  See Rucker v. Brown, 10 Vet. App. 
67, 73 (1997) (observing that, although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate; statements made 
to physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive proper care).  
Additionally, when he presented for complaints of back pain 
in August 1951 he attributed his complaints to a specific 
lifting injury; there was no mention of any back problems 
since his June 1951 plane crash.  Finally, when the Veteran 
finally sought treatment for back pain in 1986, he did not 
provide a history of back pain dating back to military 
service.  

Post-service, the Veteran submitted a number of written 
statements describing the June 1951 plane crash and his 
resulting injuries.  Contrary to his more recent statements, 
he identified injuries of the ribs, chest, and left leg only.  
See Report of Accidental Injury received July 8, 1986; 
Veteran's Written Statement received March 21, 2000.  Such 
inconsistencies, especially when viewed in light of the 
medical evidence of record, tend to indicate that the 
Veteran's belief that his back problems began during service 
is something he came to more recently.  Under these 
circumstances, the Board finds itself unwilling to assign any 
probative value to the Veteran's lay statements regarding an 
in-service back injury with continuity of pain since service.  
See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Although the Board fails to find that the Veteran incurred a 
back injury as a result of his in-service plane crash or that 
he has experienced chronic low back pain since service, its 
inquiry does not end.  In this regard, he did complain of an 
acute low back injury during service.  Thus, service 
connection may still be granted when all the evidence, 
including that pertinent to service, establishes that a 
current low back disorder was incurred in service as a result 
of this injury or event.  38 C.F.R. § 3.303(d).  Since the 
Board is prohibited from making conclusions based on its own 
medical judgment, Colvin v. Derwinski, 1 Vet. App. 171 
(1991), and the Veteran, as a layperson, is not competent to 
provide such nexus evidence, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992), the Board must look to the remaining 
evidence of record to determine whether the competent 
evidence relates any current back disorder to service.  

The first medical evidence of record which addresses a 
relationship between the Veteran's current back disorder and 
service is an April 2000 VA examination report.  This 
examination report reflects that the Veteran reported a 
military plane crash which "resulted in chest, back, and 
ankle injuries."  The Veteran indicated that he continued to 
have "severe chest and back pain."  Following an 
examination of the Veteran, the examiner diagnosed him as 
having discogenic disease and degenerative joint disease of 
the lumbar spine.  Although it appears that the claims file 
was not reviewed in conjunction with the examination, it is 
noted that the Veteran presented the examiner with a private 
report showing treatment for discogenic disease in 1986.  
Based on the information available to the examiner, it was 
his/her opinion that the Veteran's chest and back symptoms 
"are residuals from an airplane crash in June of 1951."  

In addition to the April 2000 VA examination report, the 
claims file contains VA treatment records which indicate that 
the Veteran's spinal stenosis is "no doubt a residual of his 
back injury with his airplane crash."  See, e.g., VA 
Ambulatory Care Provider Note dated May 19, 2004.  Finally, a 
VA neurosurgery note shows that the Veteran inquired as to 
whether his low back problems could be related to an injury 
he sustained in 1950.  The evaluating neurosurgeon stated 
that while much of the Veteran's pathology of the lumbar 
spine is degenerative in nature, "the possibility that his 
anatomy is abnormal due to his injury and probable multiple 
fractures of the spine must be considered."  See VA 
Neurosurgery Note dated September 21, 2006.  

The Veteran and his accredited representative assert that the 
above opinions are sufficient upon which to award service 
connection for a back disorder.  However, all of these 
medical nexus opinions are based on the premise that the 
Veteran incurred some type of back injury during his plane 
crash.  Yet, as previously discussed, there is no competent 
medical evidence of any back injury incurred as a result of 
an in-service plane crash.  Furthermore, the Veteran's own 
lay statements regarding an in-service back injury from such 
accident have been deemed not to be credible.  Therefore, 
inasmuch as the above opinions are based on an inaccurate 
history, the Board finds that they should not be afforded any 
probative weight as to the issue of whether the Veteran's 
current back disorder is related to an in-service event or 
disease.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); 
Coburn v. Nicholson, 19 Vet. App. 427 (2006); Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the relevant 
inquiry when assessing the probative value of a medical 
opinion is whether the opinion reflects application of 
medical principles to an accurate and complete medical 
history).  

The only remaining evidence of record which directly 
addresses the issue of a nexus is a February 2009 VA 
examination report.  This report reflects that the examiner, 
following a review of the Veteran's claims file, including 
his service treatment and clinical records, an interview with 
the Veteran, and a physical examination, concluded that the 
Veteran's current lumbar condition, including spinal 
stenosis, is "less likely, repeat less likely, as not due to 
military service including the plane crash of 1951."  In 
reaching this conclusion, the examiner noted the absence of 
any complaints of low back pain in the clinical treatment 
records associated with the plane crash as well as the 
absence of any mention of back problems in conjunction with a 
claim for compensation for residuals of the plane crash.  See 
RO Rating Decision dated November 5, 1986.  

The above opinion appears to consider both the medical and 
lay evidence of record in its determination.  Moreover, it is 
based upon an accurate history of the Veteran's service and 
post-service treatment.  Under these circumstances, the Board 
finds that this opinion will be afforded significant 
probative value as to the issue of whether the evidence 
indicates that the Veteran's current back disorder is related 
to his military service.  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008); see also Guerrieri v. Brown, 4 Vet. 
App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches, as is true of any evidence, the credibility and 
weight to the attached medical opinions are within the 
province of the Board).

In sum, the competent and credible evidence of record 
reflects that the Veteran incurred an acute lumbosacral 
strain during service with no apparent resultant chronic 
disorder.  Following service, he did not seek treatment for 
chronic low back problems until more than thirty years after 
separation.  And when he finally did, no mention was made of 
a history of back problems dating to service and/or a plane 
crash.  Thus, with consideration of the probative VA 
examiner's report, the length of time following service prior 
to a recorded diagnosed chronic back disorder, and the 
absence of any persuasive medical opinion suggesting a causal 
link to the Veteran's service, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
of service connection for a low back disorder, including 
spinal canal stenosis.  Consequently, the benefit of the 
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


ORDER

Entitlement to service connection for residuals of a head 
trauma, including headaches, is denied.

Entitlement to service connection for a low back disorder, 
including spinal stenosis, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


